Citation Nr: 1015713	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-13 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for memory loss. 

3.  Entitlement to a rating in excess of 10 percent for right 
ulnar spur formation with degenerative joint disease.  

4.  Entitlement to a compensable rating for a ganglion cyst. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975, November 1990 to July 1991 and October 2003 to July 
2004.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico, (hereinafter RO).  


FINDINGS OF FACT

1.  There is no competent evidence linking sleep apnea to in 
service symptomatology or pathology.   

2.  Memory loss is not demonstrated during service and there 
is no competent evidence that the veteran has a current 
disability manifested by memory loss.  

3.  Motion in the right wrist is to 35 degrees of 
dorsiflexion and 75 degrees of palmar flexion.

4.  X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups with occasional 
incapacitating exacerbations due to right ulnar spur 
formation with degenerative joint disease are not shown.  

5.  The ganglion cyst is 2 centimeters long and 1 centimeter 
wide and is not tender to palpation.       



CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009). 

2.  A disability manifested by memory loss was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for a rating in excess of 10 percent for 
right ulnar spur formation with degenerative joint disease 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5215 (2009).   

4.  The criteria for a compensable rating for a ganglion cyst 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, DC 7819 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was addressed in the 
instant case by letters dated in June 2007 and July 2007.  
Although not fully adequate with respect to the claims for 
increase, the necessary information was provided in the 
statement of the case and the matter readjudicated in a 
subsequent supplemental statement of the case.  As such, any 
errors in this regard are harmless.  

As for the duty to assist, the service treatment reports and 
VA and private clinical reports have been obtained, and the 
veteran was afforded a VA examination in July 2007 that 
revealed sufficient clinical information to determine the 
proper rating to be assigned for his right ulnar spur 
formation with degenerative joint disease and a ganglion 
cyst.  The veteran was also afforded a VA examination in July 
2007 to assess the origin of his sleep apnea that is 
sufficient to determine whether the veteran's sleep apnea was 
incurred during one of his periods of active duty.  With 
regard to an examination in conjunction with the claim for 
service connection for memory loss, as there is no indication 
that the Veteran has a current disability associated with 
memory loss, a VA examination to address the claim for 
service connection for memory loss is not necessary.  As 
there is no indication that there are additional records that 
need to be obtained that would assist in the adjudication of 
the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection Claims 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Review of the evidence reveals that although the veteran has 
sleep apnea, the veteran's sleep apnea did not have its onset 
during any period of active duty, but instead was first 
reported on a VA clinical record dated in March 2003.  A 
sleep study at a VA clinic in August 2003 resulted in a 
diagnosis of mild obstructive sleep apnea.  Reports from a 
July 2007 VA examination, which reflect that the claims file 
was reviewed prior to the examination, indicated that the 
diagnosis of sleep apnea was first made in August 2003, and 
the veteran also at that time reported a history of symptoms 
of sleep apnea since 2000.  As such, the record reveals that 
the veteran's sleep apnea was manifested after his second 
period of active duty and prior to his last period of active 
duty.  Further, there is no indication any sleep apnea 
increased in severity during the Veteran's last period of 
service.  

Review of the remaining evidence of record reveals no medical 
opinions or findings linking sleep apnea to a period of 
active duty.  As for the Veteran's assertions that he has 
sleep apnea as a result of service, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  Espiritu; cf. Jandreau.  As such, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for sleep apnea, 
and the doctrine of reasonable doubt is thus not for 
application with respect to this claim.  Gilbert, supra.  

With respect to memory loss, the service treatment reports do 
not reflect any problems with memory, and the veteran 
specifically denied having difficulty remembering on a June 
2004 post-deployment health assessment.  Review of the post-
service evidence does not reflect any evidence of a current 
disability manifested by memory loss.  That a condition or 
injury occurred in service alone is not enough for a grant of 
service connection, as there must be disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In this case, beyond the fact that there is no 
medical evidence linking such a disability to service, the 
post-service evidence does not reflect a current disability 
manifested by memory loss for which service connection may be 
granted.  Again, the veteran is not competent to link a 
current disability due to memory loss and service.  Espiritu; 
cf. Jandreau.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for memory loss, and the doctrine of 
reasonable doubt is thus not for application with respect to 
this claim.  Gilbert, supra

B.  Increased Rating Claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  A 20 percent rating is warranted if 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  Id. 

The highest assignable rating for limitation of motion of the 
wrist is 10 percent for dorsiflexion to less than 15 degrees 
or palmar flexion being limited in line with the forearm.  
38 C.F.R. § 4.71a, DC 5215. 

Benign skin neoplasms are rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, 
or 7805) or impairment of function.  A 10 percent rating is 
warranted for scars other than the head, face, or neck that 
are deep or that cause limited motion and involve an area or 
areas exceeding 6 square inches (39 sq. cm.).  DC 7801.  A 10 
percent rating is warranted for scars other than the head, 
face, or neck that are superficial and do not cause limited 
motion that involve an area or areas of 144 square inches 
(929 sq. cm.) or greater.  DC 7802.  The criteria listed 
under DC 7803 provide for a 10 percent rating for superficial 
scars that are unstable.  Superficial scars that were tender 
and painful on objective demonstration warrant a 10 percent 
rating under DC 7804.  Scars may also be rated on the basis 
of the limitation of function of the part affected under DC 
7805.  

The service treatment reports reflect a ganglion cyst of the 
right wrist, and service connection for a ganglion cyst of 
the right wrist with degenerative joint disease was granted 
by an April 1992 rating decision.  A single noncompensable 
rating was assigned for this disability under DCs 7899-7818-
5003.  This rating was continued until an August 2007 rating 
decision distinguished between the disabilities.  A 10 
percent evaluation was assigned for the right ulnar spur 
formation with degenerative joint disease under DC 5215-5003 
and a non-compensable evaluation assigned for the ganglion 
cyst under DC 7819 (benign skin neoplasm).  

The August 2007 rating decision was preceded by a July 2007 
VA examination that showed a ganglion cyst of the dorsum of 
the right hand that was 2 centimeters long and 1 centimeter 
wide that was not tender to palpation.  Motion in the right 
wrist at that time was to 35 degrees of dorsiflexion and 75 
degrees of palmar flexion.  The veteran reported that 
symptomatology involving the right hand had been stable since 
service with no history of hospitalization or surgery.  No 
history of decrease in hand strength or dexterity was 
reported but the veteran did describe pain, swelling and 
stiffness in the right hand.  It was indicated the veteran 
took pain medication that was effective at controlling the 
hand pain.  The ganglion cyst was said to result in moderate 
impairment in the ability to exercise but no impairment of 
his ability to perform chores or engage in sports or 
shopping, recreation, traveling, feeding, bathing, dressing, 
toileting, or grooming.  

Applying the pertinent criteria to the facts summarize above, 
there is not of record X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations due to the veteran's 
service connected right ulnar spur formation with 
degenerative joint disease.  As such, a rating in excess of 
10 percent cannot be assigned under DC 5003.  In addition, as 
the highest assignable rating for limitation of wrist motion 
under DC 5215 is 10 percent, increased compensation can also 
not be assigned under this diagnostic code for limitation of 
wrist motion.  Review of the other potentially applicable 
diagnostic codes does not reveal a provision which provide 
for a rating in excess of 10 percent for the ulnar spur 
formation with degenerative joint disease.   

With respect to the residuals of a ganglion cyst rated 
noncompensable under DC 7819, the Board concludes that a 
compensable rating is not warranted under any potentially 
applicable code for rating skin disorders.  A ten percent is 
not warranted under DC 7803 as the disability is not shown to 
be unstable.  Moreover, as the evidence above does not 
demonstrate that the service-connected ganglion cyst is 
tender or painful on objective demonstration or upon physical 
examination, a compensable rating is not warranted under the 
criteria codified at DC 7804.  The clinical evidence of 
record also does not reveal any limitation of functioning of 
any part affected by the ganglion cyst, thus precluding 
increased compensation under the criteria codified at DC 
7805.  Finally, as there is no evidence that the ganglion 
cyst involves scarring that is deep or that causes limited 
motion, or involves no limitation of motion but affects an 
area or areas of 144 square inches or 929 sq. cm. or greater, 
increased compensation cannot be assigned under the criteria 
codified at DCs 7801 and 7802.  Accordingly, a compensable 
rating for the Veteran's service-connected ganglion cyst 
cannot be assigned.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluations are not inadequate.  As indicated, ratings in 
excess of that currently assigned are provided for certain 
manifestations of the veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the ratings currently assigned.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  
 
Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for increased ratings for right ulnar spur formation with 
degenerative joint disease and a ganglion cyst, the doctrine 
is not for application with respect to these claims.  
Gilbert, supra.  
 



ORDER

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for memory loss is denied.

Entitlement to a rating in excess of 10 percent for right 
ulnar spur formation with degenerative joint disease is 
denied.  

Entitlement to a compensable rating for a ganglion cyst is 
denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


